— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered May 13, 1981, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment reversed, on the law, and indictment dismissed. This case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
The evidence was insufficient to support a conviction of criminal possession of a weapon in the fourth degree. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.